DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed amendments filed 03/28/2022 have been entered. Claims 6 and 7 are currently pending. Applicant’s amendments are sufficient to overcome the 112(b) set forth in the Non-Final Office Action dated 01/13/2022. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “said volumetric piston pump” in line 6 where it is unclear to the Examiner which volumetric pump is being referred back to. For examination purposes the phrase “said volumetric piston pump” will be treated as “said stand-alone pumping modules”.
Claim 7 is rejected for being dependent from an unclear claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0314254 (Benassi hereinafter) in view of US 2017/0002844 (Lesage hereinafter). 
Regarding claim 6, Benassi teaches a particle homogenizer that discloses a plurality of stand-alone pumping modules, each comprising an aspirated manifold (Inlet manifold connected to the individual pistons per Column 2 Lines 62-64), a compression head (Compression head body comprising pistons 2a/b), a delivery manifold (Outlet manifold per Column 2 Lines 64-65), one or more pumping pistons (Pistons 2a/b), and an oleodynamic cylinder (Cylinder for pistons 2a/b) for each piston; a homogenizing valve arranged downstream of said volumetric piston pump (Column 3 Lines 5-10); linear motion transmission means operatively active on said pistons (Column 3 Lines 11-22); a control unit (Controller 5 with software per Column 4 Lines 23-49) configured to control said linear motion transmission means in such a way that a reciprocating motion is imposed to each piston according to a virtual cam profile that is established on the basis of product characteristics, pressure, and flow rate that is independent from the virtual cam profiles of the other pistons (Column 4 Lines 23-49), 
Benassi is silent with respect to said linear motion transmission means is an electro-hydrostatic actuator comprising a brushless motor and a pump directly driven according to a clockwise or counter-clockwise rotation direction in response to a pulse received from said motor, said pump being operatively active on said pistons and thus putting an anterior chamber or a posterior chamber of the corresponding oleodynamic cylinder in pressure. It should be noted that Benassi does disclose the application of fluid pressure to move the number of pistons 2a/b.
However, Lesage teaches an electro hydrostatic actuator that discloses an linear actuator featuring comprising a brushless motor (¶ 50) and a pump directly driven according to a clockwise or counter-clockwise rotation direction in response to a pulse received from said motor (Pump 6 with motor 4 in Figure 1 per ¶ 42), said pump being operatively active on said pistons and thus putting an anterior chamber or a posterior chamber of the corresponding oleodynamic cylinder in pressure (Resultant combination would feature this due to the linear drive system of Benassi being replaced with the linear actuator of Lesage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the a linear driving system of Benassi with the linear driving system of Lesage via simple substitution to achieve the well-known and predictable results of controlling the stroke of piston which is used by Benassi. 
Regarding claim 7, Benassi’ s modified teachings are described above in claim 6 where Benassi further discloses wherein the summation of the virtual cam profile defines a thrust profile at a constant flow rate (Benassi Column 4 Lines 23-49).

Response to Arguments
Applicant’s arguments with respect to claims 6 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746